DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on June 17, 2022 has been entered.
	The substitute specification filed on June 17, 2022 has also been entered.
	All of the previously made objections and rejections are withdrawn as being obviated by Applicant’s response and the examiner’s amendment set forth below.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Velez (Reg. No. 39,572) on July 13, 2022.
The application has been amended as follows: 
In the claims:

2.	(Currently amended) A multiplex real-time PCR system for use in simultaneously testing for a plurality of Salmonella serovars that are foodborne pathogens or food threat agents, said system comprising:
a container for receiving test samples, said container containing two or more primer pairs, said two or more primer pairs being adapted to detect and distinguish with specificity DNA from at least two different Salmonella serovars that are foodborne pathogens or food threat agents,
wherein all said primer pairs have similar melting temperatures such that they can be simultaneously run under the same polymerase chain reaction (PCR) conditions, and wherein said primer pairs comprise at least one primer selected from NO: 1 and SEQ ID NO: 2,
wherein the container further contains a different oligonucleotide probe for each primer pair, the oligonucleotide probes each being designed to bind to DNA regions flanked by the regions in genomes of the at least two different Salmonella serovars targeted by the primer pairs, each probe labeled with a different reporter dye having emission capabilities distinguishable from other ones of said probes. 


(Currently amended) The system according to claim [[3]]2, wherein said probes are capable of selectively detecting two or more target microorganisms selected from the group consisting of Salmonella serovar Heidelberg, Hadar, Enteritidis, Kentucky, and Dublin.


(Currently amended) A method for detecting Salmonella serovars in a sample, said method comprising: performing polymerase chain reaction (PCR) using [[the]] an array for testing a sample simultaneously for a plurality of Salmonella serovars that are foodborne pathogens or food threat agents, said array comprising:
two or more primer pairs placed on a microplate for receiving test samples, said two or more primer pairs being adapted to detect and distinguish with specificity DNA from at least two different Salmonella serovars that are foodborne pathogens or food threat agents, 
wherein all said primer pairs have similar melting temperatures such that they can be simultaneously run under the same polymerase chain reaction (PCR) conditions, and wherein said primer pairs comprise at least one primer selected from SEQ ID NO: 1 and SEQ ID NO: 2.

(Currently amended)  The system according to claim [[3]]2, wherein the nucleotide sequence of one of the probes consists of the sequence shown in : 3.

	CANCEL CLAIMS 1 AND 3.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637